Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 03-2230

                            UNIVAR, USA, INC.,

                          Plaintiff, Appellee,

                                       v.

                      TEAMSTERS UNION LOCAL 251,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                           Boudin, Chief Judge,

                 Lynch and Howard, Circuit Judges.



     Marc B. Gursky, with whom Thomas R. Landry and Gursky Law
Associates were on brief, for appellant.
     Lincoln D. Almond, with whom Mark A. Pogue, John D. Doran and
Edwards & Angell, LLP were on brief, for appellee.


                                May 25, 2004
          Per Curiam.         On July 30, 2003, Univar USA, Inc., a

chemical distribution and production company, secured an injunction

enjoining Teamsters Union Local 251 from committing a number of

unlawful acts on its then two-week-old picket line outside Univar's

facilities.    The    injunction,    issued    pursuant     to   the   Norris-

LaGuardia Act, 29 U.S.C. § 101 et seq., prohibits Union members

and/or picketers from trespassing on Univar's property; threatening

or   assaulting      Univar's     employees,    suppliers,       independent

contractors,   or    others     seeking   to   enter   or    exit      Univar's

facilities; standing within 20 feet of any vehicle entering or

leaving the facilities; blocking any vehicle entering or leaving

the facilities; and placing in the roadway or on Univar's property

any object with the intention of damaging Univar's vehicles or the

vehicles of Univar's suppliers, employees, or business invitees.

The injunction also requires picketers to move in single file while

on the picket line.

          The Union brings this appeal to contest the issuance of

the injunction.     The Union does not dispute that behavior of the

sort enjoined occurred on its picket line between July 16, 2003

(the day the Union began its strike) and July 30, 2003 (the day the

injunction issued).      Rather, the Union notes that "the nation's

labor policy counsels that district courts be chary about intruding

into the [labor dispute] field" because of "the long, sometimes

tragic[] history of premature judicial intervention in labor-


                                    -2-
management controversies." Independent Oil & Chem. Workers v.

Proctor & Gamble, 864 F.2d 927, 929 (1st Cir. 1988).             Building from

this presumption against intervention and invoking the statutory

admonition that "no injunction or temporary restraining order shall

be issued on account of any threat or unlawful act excepting

against the person or persons, association, or organization making

the threat or committing the unlawful act or actually authorizing

or ratifying the same after actual knowledge thereof," 29 U.S.C. §

107(a), the Union contends that "[t]he record is completely bereft

of any evidence which supports the District Court's conclusion that

the Union actually ratified and/or authorized unlawful acts after

knowledge thereof."        Alternatively, the Union asserts that "the

record is similarly devoid of any evidence demonstrating that

illegal acts were likely to continue unless restrained."             Univar's

response contains a challenge to the Union's interpretation of §

107(a) and its application to this case, but we leave the legal

issues   to    another   day   because   the   appeal    is   susceptible    of

resolution on narrower grounds.

              The district court supportably found that, on July 17,

2003, the Union's President and Business Agent, Joseph Bairos, had

told picketers to picket back and forth in an orderly fashion

(after putting an end to the picketers' practice of using mirrors

to   reflect    sunlight    into   the    faces   of    Univar   drivers    and

employees).     Nevertheless, on July 18, 2003, Bairos arrived at the


                                    -3-
strike   scene   and   saw    that   picketers   were   not   following   his

instructions.    Instead, they had blocked a train from making a

delivery to Univar.          The district court described (in an oral

ruling) what happened next:

                  Mr. Bairos did not instruct the
           picketers to disperse from in front of the
           train and move back and forth in an orderly
           fashion.   Rather, he did not tell them to
           disperse until after he had personally spoken
           to the train engineer and secured an assurance
           from that engineer that the delivery would not
           be made to the Plaintiff that day.

           The court also found that on the picket line, "there is

a designated contact person, either the union steward or the most

senior employee, with whom [Bairos] and/or [another business agent

with responsibility for the Univar strike and the picketing] may

communicate by cell phone."

           The court then relied heavily on these two findings in

rejecting the Union's no-ratification/authorization argument:

           On July 17th, Mr. Bairos instructed that the
           picketers be orderly and that they keep
           moving. On the very next day, however, when
           he was on the scene himself and saw that the
           picketers were not acting in an orderly
           fashion or moving but rather standing in front
           of the train engine, rather than reiterate his
           previous instruction and to order his members
           to disperse, he personally secured the
           assurances from the engineer not to make the
           delivery, engaged in some conversation with
           the engineer, and then once he secured
           assurance from the engineer, the membership
           dispersed.

                  This activity on the part of Mr.
           Bairos, as president of the union, in my mind

                                      -4-
          is the equivalent of [a] wink and nod. That
          is, it is as though he's saying to the members
          that it's fine to congregate as they did and
          to remain in place, in other words, to do as I
          do rather than to do what I told you to do
          yesterday . . . .

                 Moreover, as Mr. Bairos has testified,
          even when leadership may not be physically
          present on the line, there is a contact person
          so designated with whom the leadership can
          talk by cell phone and receive reports of what
          is going on.

                 Taking all of these [and other] facts
          into account, this Court finds that the
          Defendant union in this case had actual
          knowledge of these unlawful acts and by
          actions of the leadership itself authorized
          and/or ratified after the fact those unlawful
          acts.

(emphasis supplied).

          In presenting its argument that the record is "bereft" of

evidence that Union officers authorized and/or ratified the illegal

conduct giving rise to the injunction, the Union all but ignores

the district court's determinations that such authorization or

ratification occurred because, inter alia, (1) Bairos gave "a wink

and a nod" to the unruly picketers, and (2) the Union at all

relevant times had an agent on the picket line and thus was on

notice of the unlawful behavior underlying the injunction.1   Thus,

assuming arguendo that authorization or ratification were required,

the district court expressly made such a finding with its finding


     1
      Indeed, in quoting the allegedly "relevant" portion of the
court's ruling in its Statement of Facts, the Union omits the
underlined language quoted above and replaces it with an ellipsis.

                               -5-
of "a wink and a nod."       The Union presents no argument that the

finding was not supported by the evidence and so has waived the

argument.    See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).   And in any event, our reading of the record does not

persuade us that the court reversibly erred in its factual findings

or in tailoring its injunction to those findings.

            We also reject the Union's argument that the district

court erred     in   determining    that      illegal    acts   were   likely   to

continue unless restrained.             There was uncontradicted evidence

that, well after the Union was on notice that Univar was seeking an

injunction, persons attempting to drive into and out of Univar's

facilities    were   subjected     to    assaults,      threats,   having   their

vehicles blocked, and dangerous games of "chicken" by persons

(presumably Union members or sympathizers) driving other vehicles.

The record as a whole supports the court's conclusions that an

injunction was necessary to preserve the peace in a situation with

escalating tensions and lawlessness, and that an injunction against

the Union was an appropriate mechanism for defusing the situation.

             Affirmed.




                                        -6-